Eas? L1S-VCSLO7IEK BOCUMENSE FRE LOZHZO Pagela it

 

ORRELLI & ASSOCIATES

+
PLLC,
Was WCE Dios Te HEY CTHOWVORK COD
600 hind Avenue 910 Franklia Avenue
Sane P82] Sule ZOU
New York. NY 10087 Garden City, MY 11080
Vell Now 219.676),5000 Vel. No. O16. [R900
Pan No. 2E2.679,0003 Fax No. 516.2 [8.6027
October 22, 2020

Via ECF

The Honorable John G. Koeltl
United States District Judge for the
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Gladstone Gordon vy. General Property Management, Inc., et al.
Case No.: 19-cv-8107 (JGK}

Dear Judge Koeitl:

We submit this correspondence to advise that Kenneth F. St. John, Esq. (KS 3542) is no

longer employed with our Firm. We respectfully request that the Court remove him from the
docket in this matter.

We thank the Court for its attention to this matter.

 

 

te SDNY Respectfully submitted,
‘|{USDS
ELECTRONICALLY FILED —

 

 

 

 

DOC #: ——~ 9/22/2020. Michael J. Borrelli, Esq. (MB 8533)
DATE FILED: 10 2 =. For the Firm

To: All Counsel via ECF

 

 

 

 

APPLICATION GRANTED

2a SO aie

 

 
